I concur in all that is said in the opinion, except as to the reason why the plaintiff was not entitled to a nonsuit. In my opinion the proper disposition of a case, after introduction of evidence by both plaintiff and defendant, is by verdict, either by the jury or by direction of the court, followed, of course, by judgment, for the reason that there is but one provision of law that I know of to test the sufficiency of the evidence introduced on the part of both parties, and that is by a motion for new trial. The only way the plaintiff could have protected itself against the probable or possible effects of an adjudication (and I express no opinion on that subject) would have been to dismiss the case before a verdict had been rendered. *Page 612